



Exhibit 10.1


FIFTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
This FIFTH AMENDMENT TO LOAN AND SECURITY Agreement (this “Amendment”) is
entered into as of February 27, 2020, by and among TRUPANION, INC., a Delaware
corporation (“Trupanion”), TRUPANION MANAGERS USA, INC., an Arizona corporation
(“Trupanion Managers”), and 6100 BUILDING, LLC (formerly known as
Trupanion-APIC, LLC), a Washington limited liability company (“6100 Building”);
together with Trupanion and Trupanion Managers, individually and collectively,
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Agreement (as hereinafter defined) (each a “Lender”
and, collectively, the “Lenders”), and PACIFIC WESTERN BANK, a California state
chartered bank (“PWB”), as a Lender and as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”).
RECITALS
A.
Trupanion, Trupanion Managers, the Administrative Agent, and the Lenders are
parties to that certain Loan and Security Agreement dated as of December 16,
2016 (as amended from time to time, the “Agreement”).

B.
6100 Building was added as a co-borrower to the Loan Documents, on a joint and
several basis, pursuant to that certain Joinder to Loan and Security Agreement
dated as of August 6, 2018.

C.
Borrower has requested that the Administrative Agent and the Lenders amend the
Agreement in accordance with the terms of this Amendment.

D.
Borrower, the Administrative Agent, and the Lenders have agreed to make certain
revisions to the Agreement as more fully set forth herein.



NOW, THEREFORE, the parties agree as follows:
1)
The following term is hereby added to Section 1.1 of the Agreement in
alphabetical order as follows:

“Trupanion Administration Canada” is Trupanion Administration Canada, Inc., a
Subsidiary.


2)
Section 6.6 of the Agreement is hereby amended by deleting the last sentence
thereof in its entirety and replacing it with the following:

Notwithstanding the above, Borrower may maintain cash and investments in one or
more accounts not maintained with Administrative Agent, any of the Lenders, or
each of such Affiliates, as applicable, if (i) required due to regulatory Laws
or requested by an applicable regulator, (ii) such Cash is held in the Trust
Accounts for payment of policyholder claims, and (iii) to the extent such Cash
and investments are not otherwise already included in the foregoing clauses (i)
and (ii), so long as (x) the aggregate amount of such cash and investments does
not exceed Eight Million Dollars ($8,000,000) at any time and (y) such cash and
investments are maintained at all times in accounts owned by APIC, Wyndham,
Trupanion Brokers, or Trupanion Administration Canada.


3)
Administrative Agent and Lenders hereby reserve the right to require that (a)
Trupanion Administration Canada, Inc. grant to Administrative Agent and Lenders
a Lien on its assets and (b) Borrower grant to Administrative Agent and Lenders
a Lien on the share capital of the Trupanion Administration Canada, Inc.






--------------------------------------------------------------------------------





4)
Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Administrative Agent under the Agreement, as in effect prior to the date hereof.
Borrower ratifies and reaffirms the continuing effectiveness of all agreements
entered into in connection with the Agreement.

5)
Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

6)
Borrower (a) acknowledges and consents to all of the terms and conditions of
this Amendment; (b) affirms all of its obligations under the Loan Documents; and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such Borrower’s obligations under the Loan
Documents.

7)
Each Borrower (a) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting; and (b) agrees that this Amendment and
all documents executed in connection herewith shall in no manner impair or
otherwise adversely affect any of the Liens granted in, or pursuant to, the Loan
Documents.

8)
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

9)
As a condition to the effectiveness of this Amendment, Administrative Agent
shall have received, in form and substance reasonably satisfactory to
Administrative Agent, the following:

a)
this Amendment, duly executed by Borrower;

b)
the Reaffirmation of Guaranty by Trupanion Brokers, duly executed by Trupanion
Brokers;

c)
the Reaffirmation of Guaranty by Trupanion Canadian Shareholders Ltd., duly
executed by Trupanion Canadian Shareholders Ltd.;

d)
payment of all Administrative Agent expenses, including Administrative Agent’s
expenses for the documentation of this Agreement and any related documents, and
any UCC, good standing or intellectual property search or filing fees, which may
be debited from any of Borrower's accounts; and

e)
such other documents and completion of such other matters, as Administrative
Agent may reasonably deem necessary or appropriate.









[Signatures on the Following Page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


BORROWER:
TRUPANION, INC.
By:     /s/ Tricia Plouf     
Name:     Tricia Plouf     
Title:     Chief Financial Officer     
By:     /s/ Asher Bearman     
Name:     Asher Bearman     
Title:     Chief Strategy Officer     
TRUPANION MANAGERS USA, INC.
By:     /s/ Tricia Plouf     
Name:     Tricia Plouf     
Title:     Chief Financial Officer             
6100 BUILDING, LLC
By:     /s/ Tricia Plouf     
Name:     Tricia Plouf     
Title:     Chief Financial Officer         
ADMINISTRATIVE AGENT:
PACIFIC WESTERN BANK, as the Administrative Agent
By:     /s/ Matthew Long     
Name:     Matthew Long     
Title:     VP         





--------------------------------------------------------------------------------







LENDERS:
PACIFIC WESTERN BANK, as a Lender
By:     /s/ Matthew Long     
Name:     Matthew Long     
Title:     VP


WESTERN ALLIANCE BANK, as a Lender
By:     /s/ Thomas Reimer     
Name:     Thomas Reimer     
Title:     Sr. Director
    





